           Case 1:19-cr-00143-DAD-BAM Document 171 Filed 08/27/20 Page 1 of 3


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                         Case No.: 1:19-CR-00143 DAD-BAM
11
                               Plaintiff,
12                                                     STIPULATION REGARDING MOTIONS
     vs.                                               BRIEFING SCHEDULE;ORDER
13

14   SALVADOR CASTRO, JR., et al.,
15                             Defendants.
16
                   IT IS HEREBY STIPULATED by and between all defense counsel--Marc Days,
17
     John Garland, Barbara O’Neill, Mark Broughton, David Torres, Virna L. Santos, Daniel
18
     Harralson, Anthony P. Capozzi, Marc W. Coleman, Carol Ann Moses, Dale Blickenstaff and
19

20   Michael Berdinella—and Kimberly A. Sanchez and Justin J. Gilio, Assistant U.S. Attorneys that

21   following will be parties’ motions schedule:
22
            Defense motions due:            February 8, 2021
23
            Government’s briefs due:        March 22, 2021
24
            Defense replies due:            April 12, 2021
25

26          Hearing on motions:             April 26, 2021 at 1:30 PM

27

28
     STIPULATION REGADRING MOTIONS BRIEFING SCHEDULE;ORDER - 1
           Case 1:19-cr-00143-DAD-BAM Document 171 Filed 08/27/20 Page 2 of 3


 1          Further, the parties stipulate that, pursuant to the Speedy Trial Act, 18 USC §3161
 2
     (h)(1)(D) and (h)(7)(B)(i), (ii), time shall be excluded in the interest of justice up to April 26,
 3
     2021 to permit review of voluminous discovery, investigation, drafting and filing of motions.
 4
     Finally, the parties stipulate and request that the status conference currently set for October 26,
 5

 6   2020 be vacated as it is unnecessary in light of the stipulated motions schedule.

 7   Dated: August 24, 2020                         Respectfully Submitted,
 8                                             By /s/ Marc Days
 9                                                /s/ John Garland
                                                  /s/ Barbara O’Neill
10                                                /s/ Mark Broughton
                                                  /s/ David Torres
11                                                /s/ Virna L. Santos
12                                                /s/ Daniel Harralson
                                                  /s/ Anthony P. Capozzi
13                                                /s/ Marc W. Coleman
                                                  /s/ Carol Ann Moses
14                                                /s/ Dale Blickenstaff
15                                                /s/ Michael Berdinella
                                                  Attorneys for Defendants
16
     Dated: August 24, 2020                    By /s/ Kimberly A. Sanchez
17                                                KIMBERLY A. SANCHEZ
18
                                                    /s/ Justin J. Gilio
19                                                  JUSTIN J. GILIO
                                                    Assistant U.S. Attorneys
20

21

22

23

24

25

26

27

28
     STIPULATION REGADRING MOTIONS BRIEFING SCHEDULE;ORDER - 2
           Case 1:19-cr-00143-DAD-BAM Document 171 Filed 08/27/20 Page 3 of 3


 1                                                 ORDER
 2
                    Based on the parties’ stipulation, the proposed motions schedule is adopted.
 3
     Pursuant to Speedy Trial Act, 18 USC §3161(h)(1)(D) and (h)(7)(B)(i), (ii) time shall be
 4
     excluded up to the hearing set for April 26, 2021 in the interest of justice. The status conference
 5

 6   set for October 26, 2020 is hereby VACATED, but will be reset for February 8, 2021 at 12:30

 7   p.m. in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe in order to ensure
 8
     that any issues impacting the scheduling of a trial date after the pretrial motions are heard and
 9
     ruled upon can be addressed in advance.
10

11
     IT IS SO ORDERED.
12
        Dated:     August 27, 2020
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGADRING MOTIONS BRIEFING SCHEDULE;ORDER - 3
